DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

The following disclosed patentably distinct species: 
The Applicant is to select the following of claim 1, Claim 2 would be included based on claim 1 selection; 
The applicant is to select the first member between an inorganic acid or organic acid;
The applicant is to select the second member between A &B or A or B
If the applicant selects A(only) ; Claim 6 (b); (c); and (d); claims  7 and 8 are included;
The applicant is to select between claim 9 or claim 13;
If the applicant selects claim 9, claims 10 and 11 are included;
If the applicant selects B (only);  Claim 6 (b), (d) and (e)
the applicant is also to select (a) between urea or urea derivative;
the applicant is also to select (b); between (i) or (ii) claims 18-19 are selected based on (i) or (ii) selection;
If (i) is selected, then between a quaternary phosphonium or ammonium moiety;
If (i) selection is quaternary phosphonium; claims 15 -17 are also selected;
If (i) selection is an ammonium moiety; claims 20-21 are included;
If (ii) is selected, claims 22-23 are also selected;
If the applicant selects A&B;  claim 3 , claim 6 (a), (b), (d); and claim 7 are included;
For A selection:
The applicant is to select between claim 9 or claim 13;
If the applicant selects claim 9, and claims 10-11 are included;
For B
the applicant is also to select (a) between urea or urea derivative;
the applicant is also to select (b); between (i) or (ii); claims 18-19 are selected based on (i) or (ii) selection;
If (i) is selected, then between a quaternary phosphonium or ammonium moiety;
If (i) selection is quaternary phosphonium; claims 15-17 are also selected;
If (i) selection is an ammonium moiety; claims 20-21 are included;
If (ii) is selected, claims 22-23 are also selected;
The applicant is to select between treatment of claim 4 or claim 5.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably indistinct species require different search strategies and/or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        04/22/2021